UNITED STATES I)ISTRICT COURT
SOU'I`HERN DISTRICT ()F OHIO
WESTERN DIVISION

JONATHAN ELLINGTON TAYLOR,
Case No. 1:18-cv-0(]224-TSB
Plaintiff,
Judge Timothy S. Black
_V_

SELECTION MANAGEMENT SYSTEMS,
INC. dib/a SELECTION.C()M,

\-i\-/\-f\_f\-V‘\_¢"\_f\_’\_'\_¢

Defendants.

STIPULATED PROTECTIVE ORDER

Defendant Selection Management Systems, Inc. d/b/a Selection.com and Plaintiff Jonathan
Ellington Taylor, by and through counsel, hereby stipulate and agree to the following Protective
Order to be entered in this case.

l. CONFIDENTIAL INFORMATION

This Order shall apply to all documentsJ materials, things or information produced during
the course of this action that shall in good faith be designated by the party or person producing it
as “CONFIDEN'I`IAL” in the following manner: (l) for documents, in a conspicuous manner on
each page or section of text that warrants protection, before production to the opposing party or
the Court; (2) for testimony, as set forth herein; and (3) for any other alleged trade secret or
similarly confidential and proprietary matter, in a manner appropriate to notify properly the
opposing party or the Court that the matter is subject to the provisions of this Order.

For purposes of this Order, “CONFIDENTIAL” information means information in written,
oral, electronic, graphic/pictorial, audiovisual, or other form, whether it be a document,
information contained in a document, information revealed during a deposition, information

revealed in a hearing, information revealed in an interrogatory answer, or otherwise produced

during discovery (l) that is in good faith designated as such by the producing party, and (2) that,
as claimed by the producing party, (a) contains non-public personal information of non-party
individuals or (b) constitutes or contains a trade secret or other confidential or proprietary
information_, research, development or commercial information, including, but not limited to:
proprietary technical data regarding current or future commercial products; present or future
marketing plans', pricing policies; customer lists; product profit data and projections; confidential
financial data of the parties; personal, confidential personnel data and policies; and improved
products currently in design, that have been maintained by the producing party as protected trade
secret information

2. INADVERTENT FAILURE TO DESIGNATE

Except as otherwise provided herein, inadvertent failure to designate information as
“CONFIDENTIAL” shall not be deemed a waiver of any claim of confidentiality as to such matter,
and the same thereafter may be corrected by supplemental written notice within a reasonable time
after production If such material has been treated in a non-confidential manner by the receiving
party before such supplemental written notice, that shall not be deemed a breach of this Order.
However, upon receipt of the supplemental written notice, the terms of this Order shall apply and
the receiving party shall retrieve, to the extent reasonably possible, the information and any
documents containing the same.

3. PERMITTED DISCLOSURE

a. Any information that is designated as “CONFIDENTIAL” by the party or person

producing it, shall not be disclosed to any person other than the following:

i. the parties;
ii. the Court and appropriate administrative personnel',
iii. outside counsel of record for the parties;

2

iv. members of the legal~ paralegal, secretarial, or clerical staff of such counsel
who are assisting in or responsible for working on this litigation',

v. outside experts or consultants for the parties as permitted herein;
vi. court reporters during depositions in which confidential material is marked;
and
vii. deponents during depositions in which such material is marked.
b. Disclosure to those persons listed in paragraph 3(a)(v) may not be made until the

person to whom disclosure is to be made is given a copy of this Order and agrees in writing to
comply with the terms of this Order. Those persons listed in paragraph 3(a)(vii) who are subject
to the control of either party shall be given a copy of this Order after they provide testimony and
shall be required to agree in writing to comply with the terms of this Order.

The provisions of this paragraph 3 shall survive final termination of this action.

4. FILING WITH COURT

In the event any party wishes to file with the Court documents that contain or reflect
“CONFIDENTIAL” information designated as such by the opposing party, the parties shall follow
the Court’s procedures for filing documents under seal. The designating party shall be responsible
to defend any action to unseal the document by the Court or otherwise .

5. DEPOSITIONS

A party may designate any portion of a deposition containing Confidential lnformation (as
defined above) as “CONFIDENTIAL” by designating in writing to opposing counsel within S-day
after the deposition transcript is received the specific pages and lines constituting such confidential
material.

6. TESTIMONY AT HEARINGS OR TRIAL

ln the event any party wishes to place under seal the transcript or portions thereof of

testimony containing “CONFIDENTIAL” information provided before the Court at a hearing or

at trial, the Court shall be given the opportunity to determine upon motion by the party seeking to
place the testimony or portions thereof under Seal whether good cause exists to seal the record in
accordance with Fed. R. Civ. P. 26(0). Any party and any interested member of the public can
challenge the filing of particular documents under seal.

7. USE FOR THIS ACTION

Any person receiving information designated “CONFIDENTIAL” pursuant to discovery
in this matter shall make no use of such information, directly or indirectly, except for the purposes
of presenting claims or defenses in this action and may not use this information in any other case
or dispute nor for any private business or commercial purpose whatsoever

8. PRESERVING CONFIDENTIALITY

The persons receiving confidential information shall take all necessary and proper steps to
preserve the confidentiality of information designated “CONFIDENTIAL.” Nothing in this Order
shall act to prevent a receiving party from using any information designated “CONFIDENTIAL”
during depositions, at a hearing or trial of this matter, or in connection with papers filed with the
Court, subject to paragraph 4. The parties shall consult with the Court regarding the use of
information designated as “CONFIDENTIAL” at a trial or hearing. . The provisions of this
paragraph 7 shall survive final termination of this action.

9. NO WAIVER OF OBJECTIONS

Nothing contained in this Order: (a) shall be construed as a waiver by a party or person of
its right to object to the subject matter of any discovery request, or as an agreement by any party
or person to produce documents, supply information or permit entry upon land under Fed. R. Civ.
P. 34; (b) shall constitute an admission that any evidence exists or that evidence that may exist is

relevant in any way to the issues; or (c) shall be construed as a waiver of any privilege No party

shall be obligated to challenge immediately the propriety of “CONFIDENTIAL” designation and
the failure to do so shall not preclude a later challenge to the propriety of such designation

Except as provided for in this Order. nothing in this Order, nor any actions taken pursuant
to this Order, shall be deemed to have the effect of an admission or waiver by any party.

10. AFTER TERMINATION OF ACTION

Within 30 days after final termination of this action, including appeals or expiration of the
time in which to appeal, CounSel who has designated doci.unents as confidential Shall notify
opposing counsel if counsels wants the documents to be destroyed However, the receiving party
may retain any transcripts, exhibits or documents reasonably construed to constitute attorney work-
product

11. PUBLIC KNOWLEDGE

The restrictions Set forth in this Order Shall not apply to information or material that:
a. Was, is or becomes public knowledge not in violation of this Order; or

b. is acquired lawfully by the non-designating party from a third party;

c. Was lawfully possessed by the non-designating party before entry by the Court of
this Order;
d. Was independently developed by the non-designating party without resort to

information or material produced by the producing party.

e. ls determined by this Court to fall outside of the protections afforded by Fed. R.
Civ. P. 26(c).

The provisions of this Order shall apply to each item of information designated
“CONFIDENTIAL” until otherwise agreed by counsel of record or the parties or by order of the

Court.

IT IS SO ORDERED.

aim i ia ’\f/r`rwi;a@. @a¢§
Date: ‘ 4 l Judge Timothyé§jck

 

 

AGREED TO:

/s/ Gregory Gorski` /s/ Kasei) L. Bond

Gregory Gorski Kasey L. Bond (0078508)

Gorski Law PLLC Keating Muething & Klekamp
100 N 18th Street, Suite 300 One East Fourth Street, Suite 1400
Philadelphia, PA 19103 Cincinnati, OH 45202
greg@greggorskilaw.com kbond@kmklaw.com

Phone: 215.330.2100 Phone: 513-579-6491

Matthew A. Dooley {0081482)

O’Toole, McLaughlin, Dooley & Pecora Co., LPA
5455 Detroit Road

Sheffield Village, Ohio 44054

Telephone: (440) 930-4001

Facsimile: (440) 934-7208
mdoolev@omdplaw.coin

Aitomeys_for Plai`nfi`jj" Attomeyfor Defendant

9000632.1

